Co Oe ND HW BRB WO WH

BP NS PP BP P NR NR NN Be Be ewe ew ew ee oe ee OL
oN DY FF YB NS =F SOD w& AA A RBH 2S

  
   
 

    

—— FILED
——~ ENTERED —— RECEIVED

——— SERY,
COUNSEL/PARTIES OF Reon

 

JEREMY J. THOMPSON

Nevada Bar No. 12503

CLARK HILL PLLC

3800 Howard Hughes Drive, Suite 500
Las Vegas, Nevada 89169

E-mail: jthompson@clarkhill.com
Telephone: (702) 862-8300
Facsimile: (702) 862-8400

Attorney for Defendant

Equifax Information Services LLC

        

CLERK US DISTRIC
DISTRICT OF NEVA

    
 

DEPUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case No. 2:19-cv-01746-RFB-VCF

OLDER

«STIPULATION OF EXTENSION OF

MIRA PEEBLES, }

)

)

) TIME FOR DEFENDANT EQUIFAX
)

)

)

)

)

)

Plaintiff,

VS.

INFORMATION SERVICES LLC TO

SELECT PORTFOLIO SERVICING, INC.;
FILE ANSWER

AMERICAN HONDA FINANCE CORP;
EQUIFAX INFORMATION SERVICES LLC;

and TRANS UNION LLC, FIRST REQUEST

Defendants.

 

 

 

Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
answer, move or otherwise respond to the Complaint in this action is extended from October 30,

2019, through and including November 13, 2019. The request was made by Equifax, and

 
oO eo NHN DH A BP WH WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.

Respectfully submitted, this 30" day of October, 2019.

CLARK HILL PLLC

By: /s/_ Jeremy J. Thompson

Jeremy J. Thompson

Nevada Bar No. 12503

3800 Howard Hughes Pkwy, Suite 500
Las Vegas, NV 89169

Tel: (702) 862-8300

Fax: (702) 862-8400

Email: jthompson@clarkhill.com

Attorney for Defendant Equifax Information
Services LLC

IT IS SO ORDERED:

No opposition

/s/ Shaina R,Plaksin

David H. Krieger, Esq.

Nevada Bar No. 9086

HAINES & KRIEGER, LLC
8985 S. Eastern Ave., Suite 350
Henderson, NV 89123

Phone: (702) 880-5554

Fax: (702) 385-5518

Email: dkrieger@hainesandkrieger.com

Matthew I. Knepper, Esq.
Nevada Bar No. 12796
Miles N. Clark

Nevada Bar No. 13848
Shaina R. Plaksin

Nevada Bar No. 13935
KNEPPER & CLARK LLC
5510 So. Fort Apache Rd., Suite 30
Las Vegas, NV 89148
Phone: (702) 856-7430
Fax: (702) 447-8048

Email: matthew.knepper@knepperclark.com
Email: miles.clark@knepperclark.com
Email: shaina.plaksin@knepperclark.com

Attorneys for Plaintiff

CAM FERENBACH

 

 

United States Magistrate Judge

DATED: [O[2! lia

U.S. MAGISTRATE JUDGE

 
oC Se ND A BR WO NY =

RB NR YP BP PNR NN DY Be Be ew ew ew ew ee ee en LD
“ND A RF YB NF SBD wm ADA ARE BH = Ss

 

 

CERTIFICATE OF SERVICE

I hereby certify that a true and exact copy of the foregoing has been served this 30" day of
October, 2019, via CM/ECF, upon all counsel of record:

David H. Krieger, Esq.

Haines & Krieger, LLC

8985 S. Eastern Ave., Suite 350
Henderson, NV 89123

dkrieger@hainesandkrieger.com

Matthew I. Knepper, Esq.

Miles N. Clark

Shaina R. Plaksin

Knepper & Clark LLC

5510 So. Fort Apache Rd., Suite 30
Las Vegas, NV 89148

matthew. knepper@knepperclark.com
miles.clark@knepperclark.com
shaina.plaksin@knepperclark.com

By: /s/ Tanya Bain
An Employee of Clark Hill, PLLC

 

 
